UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4124


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESSEE JAMES TURNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:13-cr-00005-JPJ-PMS-1)


Submitted:   October 13, 2015             Decided:    October 22, 2015


Before WILKINSON and    KEENAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, Roanoke, Virginia, for
Appellant.   Anthony P. Giorno, United States Attorney, Jean B.
Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jessee James Turner appeals the district court’s judgment

revoking supervised release and sentencing him to a 12-month

sentence consecutive to his state sentence.                             He contends that

the length of the sentence and the decision to run the sentence

consecutively         to    an     undischarged          state    sentence        are    both

procedurally and substantively unreasonable.                          Finding no error,

we affirm.

       “A     district     court     has    broad      discretion       when    imposing     a

sentence       upon    revocation          of       supervised    release.”             United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                             Accordingly,

in     examining      a     revocation          sentence,        we     “take[]    a      more

deferential appellate posture concerning issues of fact and the

exercise        of    discretion           than       reasonableness           review      for

[Sentencing Guidelines] sentences.”                      United States v. Moulden,

478 F.3d 652,   656     (4th    Cir.      2007)    (internal       quotation       marks

omitted).        We    will      affirm     a   revocation       sentence       that     falls

within the statutory maximum, unless the sentence is “plainly

unreasonable.”           United States v. Crudup, 461 F.3d 433, 439-40

(4th    Cir.    2006).        In   conducting          this   review,     we    assess     the

sentence       for    reasonableness,           utilizing        “the    procedural        and

substantive considerations” employed in evaluating an original

criminal sentence.            Id. at 438.             Only if a sentence is found



                                                2
procedurally or substantively unreasonable will we “then decide

whether the sentence is plainly unreasonable.”                         Id. at 439.

      A    revocation       sentence      is    procedurally         reasonable       if    the

district court properly calculated the policy statement range

contained in Chapter Seven of the Guidelines and considered the

Chapter Seven policy statements and the applicable 18 U.S.C.

§ 3553(a) (2012) factors.                Id. at 439; United States v. Padgett,

788 F.3d 370, 373 (4th Cir. 2015).                          A revocation sentence is

substantively reasonable if the court states a proper basis for

concluding     that        the    defendant         should     receive       the     sentence

imposed, up to the statutory maximum.                     Crudup, 461 F.3d at 440.

      Under Chapter Seven, a court should fashion a revocation

sentence     to     “sanction       primarily         the     defendant’s          breach    of

trust.”      U.S. Sentencing Guidelines Manual ch. 7, pt. A(3)(b)

(2014).       Under    18        U.S.C.    § 3583(e)         (2012),    a    court     should

consider designated factors in § 3553(a) prior to imposing a

revocation sentence, including the nature and circumstances of

the   offense       and     the     history         and      characteristics         of     the

defendant, the sentencing range established by the applicable

policy statements, the need to deter future criminal conduct,

and   the    need     to    protect       the       public    from     further       criminal

activity.

      We    conclude       that    the    district        court   did       not    improperly

emphasize any particular factor and that it properly considered

                                                3
Turner’s breach of trust in deciding to impose a sentence at the

top of the policy statement range.        Also, we discern no error in

the district court’s decision to order the revocation sentence

to run consecutively to an undischarged state sentence.                  See

USSG § 7B1.3(f), p.s.

     Accordingly, we affirm the district court’s judgment.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      4